DeNT, Judge,

(dissenting):

This is an application of citizens, taxpayers and voters of Kanawha County, who have been excluded from the right of inspecting the poll books of an election lately held therein, and refused copies thereof by the clerk of the county court, for a mandamus against such clerk to compel him to permit such inspection and make such copies.
The majority of the Court in determining the interests and rights of the applicants and the duties of the respondent to some extent have chosen to follow the ancient English common *215law rule, emanating from a throne to its subjects,, instead of tbe modern American Republican-Democratic doctrine, applicable to a government “of tbe people, by tbe people, and for tbe people.” 24 Am. & En. En. Law (2nd ed.) 184, 183, n. 5; State v. Long, 37 W. Va. 266; State v. King, 154 Md. 621.
By the former imperialistic rule, tbe keeper of tbe rolls or records was a deputy of tbe King, from whom all power was derived, and in allegiance to whom all rights were held, who was only permitted to allow such royal subjects to inspect the records, who might have or show a special pecuniary interest therein, ail others being excluded therefrom, except where public interests were involved. While the modern, popular doctrine is that the clerk, the custodian of the records, is the servant of the people, chosen by them as their trustee to have charge of such records in their behalf, and to hold them open for their inspection at reasonable times, under reasonable regulations, without let, interference or hindrance on the part of such clerk, or inquiry as to the purpose or object of such inspection. Every citizen, taxpayer and voter has the presumptive right of such inspection as adhering to his sovereignty, which the clerk cannot deny him un ■ less he can show that the object of the inspection is for illegiti: mate, improper, or scandalous purposes. This is especially trie in the strongest sense as to poll books or other election records in which all the people have a common interet, as a repository of the sovereign exercise of their right to select their servants and. determine the extent of their powers, including taxation for public purposes. 24 Am. & En. En. Law, (2nd ed.) 110. The most open publicity is required by the public good as to such records, to prevent crime, detect crime and punish crime, against the purity of the ballot box, the sovereignty of the people and the rights of citizenship. Every qualified voter has a two-fold interest therein. First, an interest in common with the people for the preservation of the purity of the ballot box, the object of which is the continuity of the government and the preservation, and perpetuation of its benefits; second, a personal interest in the right to vote, to have such vote recorded and counted, and to preserve it from being vitiated or destroyed by fraud. As. incident thereto, he has the right to inspect the poll books to see that his vote has been recorded, and that it has not been invalidated by the insertion of fictitious names as a cover for fictitious bal*216lots. It is a more heinous wrong to deprive a voter of bis vote by fraud, than it is by force. In the latter case he can have a speedy remedy by mandamus, under the election law or by an action for damages by suit. 10 Am. & Bn. En. Law, (2nd ed.) 673. While in the former case, he is remediless unless he is accorded the right of inspecting the poll books, and then he may be able to detect the fraud by which he has been cheated. For this reason, although he has no pecuniary interest involved, yet because the right to vote is so important to himself, and the public, as indirectly affecting his pecuniary interests that he not only should be accorded the right of inspection, but also the right to have copies of the poll books and to have the privilege of enforcing such rights by mandamus. 13 Bn. Plead. & Prac. 632; Clay v. Ballard, 87 Va. 787; Wise v. Bigger, Clerk, &c., 79 Va. 269. Section 21, chapter 147, Code, provides that, “If a clerk of a court or other public officer, fraudulently make a false entry, or erase, alter, secrete or destroy any record in his keeping and belonging. to his office, he shall be confined in jail not more than one year and fined not exceeding one thousand dollars. The concealment from public inspection, while not technically so, comes very near being an offense under this section, and should-be made so by law. The word secrete used here, is undoubtedly broad enough to cover the wilful concealment of public records from persons having the right to inspect the same, although it would not cover the overt act of refusal where the clerk is acting from pure motives for justifiable ends.
The sixth clause of section 74, chapter 3, Code, provides that if any person “erase, deface, or change in any manner, any election record or any ballot, poll book, tally sheet or certificates of election, deposited with either of the clerks of the county or circuit courts, or conspire with another to do any of said acts, or induce or attempt to induce, any other person to do any of said acts, whether or not said acts or any of them, be committed or attempted to be committed, shall be deemed guilty of a felony, and upon conviction thereof, shall be punished by imprisonment in the penitentiary not less than two or more than five years.”
A comparison of these two sections shows how much more important and necessary to the public weal the legislature regarded the records of an election, than it did the ordinary records kept in the clerk’s office. In one case the offense is a misdemeanor *217with forfeiture of office; the other is a felony carrying with it not only the forfeiture of office, but the forfeiture of citizenship. The legislature in making this great difference between these two classes of records, undoubtedly acted in obedience to the will of the people. As the records are more sacred, so should the right of inspection >by the people and the voters, be held the more sacred. Under section G8, chapter 3, Code, the clerk of the county court is made the custodian of the poll books. They thereby become public records, subject to the same right of inspection to those interested, as other public records in his office. The clerk himself thereby became a part of the election machinery of the State, subject to the same penalties and the same remedies as all other election officers. Section 89, chapter 3, Code, provides that "Any officer or person upon whom any duty is devolved by this chapter, may be compelled to perform the same by writ of mandamus.” By this chapter the duty devolved upon the clerk to preserve the poll books for the benefit of the public, which necessarily includes the right of inspection. They are still election records in which the public interest continues unabated and undiminished, although in the hands of -the clerk, and are subject to protection and inspection under the penalties and remedies of the election law. By this same section it is provided that this Court may comped any officer mentioned therein, to do and perform legally any duty required of him, by mandamus.
So it seems to be perfectly clear that the applicants without regard to any direct, pecuniary interest, had the right to enforce the publicity of the poll books, both in the interest of themselves as voters, and in common with the public generally. It seems to be conceded in the opinion of the majority that the right of inspection exists and that mandamus lies, but as the applicants have stated the purpose for which they want inspection, and' that is to ascertain whether the poll books have been feloniously tampered with, and the names of fictitious voters placed'thereon, that the mandamus should be refused because such writ cannot be used in ascertaining evidence to aid in criminal prosecutions. No authority is cited for such proposition, but it is alleged in support thereof, that a bill of discovery will not lie to compel a defendant to incriminate or subject himself to criminal prosecution. There is no analogy between the two proceedings. 6 *218■ Bn. Plead. & Prac. 742. Section 5, article 3, of the Constitution provides that no person shall in any criminal case be compelled to be a witness against himself. There is no provision in the Constitution or in the law, statutory or common, that provides that a public officer may refuse the inspection of public records because he or some one else may be thereby subjected to prosecution or malfeasance in office, or for the felonious defacement of public records. Nor is there any law that permits the'clerk to secrete or conceal public records from public inspection, because such inspection may lead to the prosecution of some person or officer for a public crime. Such laws would be contrary to public policy, injurious to public morals, and subversive of the public weal. The very object of publicity is to prevent the perpetration of crime, and the making of criminals. Mandamus lies in support of criminal prosecutions. 13 Bn. Plead. & Prac. 593. A bill in equity never does. Not only has the clerk no legal right to shield crime from the gaze of the public, but if the public records in his control show the commission of felonies, it is his duty to aid and assist in bringing the perpetrators to the bar of justice. This is a duty he owes to the public by reason of his agency and trusteeship in its service. If guilty himself, he is not bound to disclose it, but such guilt gives him no legal excuse to deny access to the public records. If a clerk deface, or knows that the record of a deed to property owned by another, has been mutilated and defaced, he cannot deny to the person injured the right to inspect such record, and then resist a mandamus because the party injured, says he wants to inspect the record for the purpose of instituting criminal proceedings to punish the guilty party. Nor can he interpose such objection to a mandamus for inspection of the election records, and the courts instead of entertaining such objection, should not deny any legal remedy to citizens and voters, who are honestly endeavoring to preserve the integrity of the election laws, because forsooth, it may eventuate in a criminal prosecution, nor does an appeal to a grand jury afford a remedy for the reason that they have no definite information on which to act. The information applicants want, and are bound to have, before they can call on the grand jury for investigation in their behalf, and which they are justly entitled to have, is withheld from them by the illegal and arbitrary action of the clerk. Such pretexts as *219these; which stand in the way of the zealous voter, endeavoring to enforce the election law in the interest of pure elections, for his own and the public good, will hardly meet with the moral approval oí the public conscience, or excite a responsive thrill in the great, honest, trustful heart of the people, full of truth and justice, and always made glad with pride inexpressible, by the immovable integrity and unsullied uprightness of their chosen servants. Nor can it be believed that Mr. Staunton,- who has so long been before the public and enjoyed the esteem of- his fellow citizens, will derive any satisfaction from pleas of this character interposed for his protection from a mandamus far less harmful in its nature. He has certainly not been guilty of any crime himself, that he is endeavoring' to conceal from the people, nor does he want to place himself in the position of preventing investigation into crimes committed by others. I cannot help but think that the denial of the applicants rights, and his defense, in this case, is wholly actuated by misconception of his legal duties and probably wounded pride. Public office is a public trust to be exercised wholly in the public interest. The officer who forgets this and is controlled in the discharge of his public duties, by base and partisan ends, in disregard of patriotic love for the whole people, though he may temporarily triumph and reach success in all his undertakings, will live to realize the sober truth that “corruption wins not more than honesty,” and to feel the full force of those most remorseful words of tongue or pen, uttered by the great, fallen politician, Cardinal Wols-ey: “Oh, Cromwell, Cromwell, had I but served my God with half the zeal I served my King, He would not in mine age have left me naked to mine enemies!”
All that the applicants should be required to show is, that they are citizens, taxpayers and voters, and as such have -an interest in the records of an election in which they participated, and have demanded and been refused the right to inspect the poll books cf such election deposited with the clerk, and on such showing a mandamus should issue as a matter of course, unless the clerk shows that the purposes for which such inspection is desired, is unlawful, scandalous, or for some other reason improper. Neither the inspection of such poll books for publication, nor for the institution of a civil suit, or prosecution for *220crime, is an unlawful, improper, or scandalous purpose, for they are all in the interest of and promte the public good.
The sentiment held and being fostered by politicians through a corruptible vote, that crime against the election laws is no crime, should be firmly met and vigorously repelled before it becomes a iloocl-tide, destructive of popular government. Courts of justice, at least, should give no countenance to such a false and dangerous sentiment. Sound public policy in the interest of public morals, for the promotion of the public good and the vindication of the sovereign rights of the people, enjoyed in common by citizens, taxpayers and voters, demands the reversal of the judgment and the award of a mandamus. Hence my dissent.
Judge MoWboeteR concurs in this opinion.